         Case 1:20-cr-10111-RWZ Document 165 Filed 06/26/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                        DISTRICT OF MASSACHUSETTS

CRIMINAL NO. 1:20-cr-10111-RWZ



                               UNITED STATES OF AMERICA

                                                 v.

                                      CHARLES LIEBER

                                FINAL STATUS REPORT

                                          June 26, 2021


BOWLER, U.S.M.J.


       The following status of the above-entitled case is hereby reported to the district judge to

whom this case is assigned, to wit:


       1. The Superseding Indictment in the above-entitled case, which charges the defendant

with two counts of making false statements, two counts of filing false tax returns, and two counts

of failing to file reports of foreign bank and financial accounts, was returned on July 28, 2020;


       2. The defendant was arraigned on the Superseding Indictment on July 30, 2020;


       3. The defendant is not in custody;


       4. At the arraignment, the government anticipated a trial lasting two weeks and anticipated

calling 12 witnesses;
        Case 1:20-cr-10111-RWZ Document 165 Filed 06/26/21 Page 2 of 2




       5. It is unknown whether the case will be resolved by way of a guilty plea or by trial;


       6. Discovery is complete;


       7. As detailed in the Joint Status Report (Docket Entry #160), the defendant anticipates

filing a motion to suppress the defendant’s post-arrest statements by July 12, 2021, the

government’s reply brief will be due on or before August 6, 2021, and the defendant’s reply brief,

if any, will be due on or before August 13, 2021;


       8. The parties request a pretrial conference before the district judge; and


       9. The parties agree to exclude the time from May 10, 2021 until the first appearance

before the district judge (Docket Entry #160).


                                                             /s/ Marianne B. Bowler______
                                                             United States Magistrate Judge
